Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon review of the applicant’s amendments, specification and applied prior art the examiner called the applicant and in two telephone communications, stated to Mr. Taska (messaging) that first the claimed amendment after final need to be  filed through AFCP 2.0 pilot program (alternatively through  RCE).  Secondly, the amendment to the independent claim 1, does not appear to place the application in a condition of allowance.  Thirdly, the examiner kindly asked if he could make a  suggestion or hints as how to overcpme at least the cited reference.  Though  any amendment to the claims would require comprehensive search to determine the allowability of the claims.  

Applicant asserts that ‘Wang fails to teach or suggest all the feature of claim 1 and, therefore, claim 1 is patentable for at least these reasons. 
For instance, claim 1 recites (in part): 
A pluggable optical module comprising: a pluggable electric connector configured to be insertable into or removable from an optical communication apparatus... 
...a control unit configured to control a modulation operation of the optical modulator, wherein the control unit is configured to output a driver signal instructing to start a setting operation to the optical communication apparatus through the pluggable electric connector, wherein the optical communication apparatus is configured to: 
monitor the modulation operation of the optical modulator in response to the driver signal... 
Since Wang's processor 117 (i.e., the alleged "a control unit") is provided in the Host Board 103 (i.e., the alleged optical communication apparatus), Wang's processor 117 is not a provided in the pluggable optical module, as required by claim 1.
Applicant respectfully submits that Wang also fails to teach or suggest the above features and, therefore, claim 1 is patentable for at least these additional independent reasons. 


    PNG
    media_image1.png
    356
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    615
    776
    media_image2.png
    Greyscale


Secondly, the base claim does not state that the controller is located in the optical plug.  However, see the controller 235 in in the pluggable optical module 205.
Third, see at least col. 11, last parag +. that the  Processor/controller  corrects the error rate by varying control parameter or receiver optical power (ROP).     

     
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883